716 N.W.2d 276 (2006)
475 Mich. 901
Sherry COMBEN, Antrim County Treasurer, Plaintiff-Appellee,
v.
STATE of Michigan, and Department of Treasury, Defendants-Appellants, and
Black Stone Minerals Co., L.P., Dominion Reserves, Inc., Wolverine Gas and Oil Company, Inc., Eugenie R. Anderson, Stephen Ward Devine, Elizabeth Palmer Devine, Michael Edmund Devine, Suzanne Lee Devine, William W. Dunn, David W. Fay, Edwin R. Fay, Peter W. Fay, Robert A. Fay, Rosamond S. Fisher, Frederick *277 T. Golding, Nancy Hamilton, Lisa Marriott Jones, Daphne Fay Landry, George S. Leisure, Jr., Peter R. Leisure, Flora Ninelles, Marjorie S. Richardson, James W. Riley, Jr., William A. Riley, Barbara F. Rosenberg, Elizabeth R.P. Shaw, Ann Ward Spaeth, Frederick S. Strong, III, A.W. Robert, Strong Revocable Trust, and Eugenie S. Kauffman, Defendants-Appellees.
Docket No. 127212. COA No. 248963.
Supreme Court of Michigan.
July 7, 2006.
On order of the Court, leave to appeal having been granted, 474 Mich. 893, 705 N.W.2d 109 (2005), and the briefs and oral argument of the parties having been considered by the Court, we hereby VACATE the August 31, 2004 judgment of the Court of Appeals. MCR 7.302(G)(1). The court lacked jurisdiction where the appellants were not aggrieved by the trial court's decision, which fully protected appellants' ownership interests in the subject properties at issue. MCR 7.203(A).
TAYLOR, C.J., concurs and states as follows:
I concur in the majority order but write separately to emphasize that it is in accord with the majority opinion in Federated Ins. Co. v. Oakland Co. Rd. Comm., 475 Mich. 286, 715 N.W.2d 846 (2006). Justice Weaver's dissent is premised on her disagreement with Federated. Her view, however, is not controlling. Rather, the majority's opinion in Federated speaks for itself.
WEAVER, J., dissents as follows:
I dissent from the peremptory order because in this complicated case I cannot join the majority's conclusion that the State of Michigan is not an "aggrieved party" under MCR 7.203(A). Contrary to the order's assertion, it is not clear that the trial court decision fully protected appellant State of Michigan's ownership interests in the subject properties.
The same majority has also redefined who is an "aggrieved party" under MCR 7.203(A), and has made it more difficult to invoke the jurisdiction of the Court of Appeals. In Federated Ins. Co. v. Oakland Co. Rd. Comm., 475 Mich. 286, 715 N.W.2d 846 (2006), the majority (without the benefit of briefing or argument and without the issue having been raised by the parties) redefined "aggrieved party" to require a "concrete and particularized injury." This new law imposes a higher threshold than this Court's previous articulations of "aggrieved party," which simply required that a party have some interest, "pecuniary or otherwise," in the subject matter of a case. See In re Critchell Estate, 361 Mich. 432, 450, 105 N.W.2d 417 (1960). The majority's new "aggrieved party" test heightens the burden of all parties who pursue an appeal in the Court of Appeals.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., join the statement of WEAVER, J.